IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

KATHERINE SCHUMAN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-0804

WELLS FARGO BANK, N.A.,

      Appellee.


_____________________________/

Opinion filed September 8, 2016.

An appeal from the Circuit Court for Alachua County.
Toby S. Monaco, Judge.

Mark P. Stopa of Stopa Law Firm, Tampa, for Appellant.

Sara F. Holladay-Tobias, Emily Y. Rottmann, and C.H. Houston, III, of
McGuireWoods LLP, Jacksonville, for Appellee.



PER CURIAM.

      The appellant, Katherine Schuman, raises three issues in this appeal from a

final judgment of foreclosure. In her third issue, she argues that the trial court erred

in denying her motion for involuntary dismissal. We disagree and affirm this issue.

With regard to the two remaining issues, the appellee, Wells Fargo Bank, N.A.,

concedes that the appellant was denied the opportunity to fully and fairly present her
case to the trial court. This concession is well taken, and therefore, the Judgment of

Foreclosure is REVERSED, and this action is REMANDED for a new trial.

ROBERTS, C.J., OSTERHAUS and WINSOR, JJ., CONCUR.




                                          2